Citation Nr: 1400269	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  08-36 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for gastroesophageal reflux disease with hiatal hernia, including as a qualifying chronic disability under 38 C.F.R. § 3.317.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1991 to May 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).   

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The service connection claims have been recharacterized, as reflected on the title page, which are the most accurate characterizations of the claimed disabilities.  

In October 2011, the Board remanded the claims for additional development, which has been completed.  


FINDINGS OF FACT

1.  Asthma had its onset in service.  

2.  Gastroesophageal reflux disease with hiatal hernia is a known clinical diagnosis, and is unrelated to an injury, disease, or event in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).



2.  The criteria for service connection for gastroesophageal reflux disease with hiatal hernia have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317(a)(2) (2013). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

As the service connection claim for asthma is granted, further discussion of VCAA compliance is not necessary.



As for the claim for a gastrointestinal disability, the RO provided pre-adjudication VCAA notice by letters, dated in December 2005, August 2006 and November 2006.  The content and the timing of the VCAA notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service treatment records and VA records. 

The Veteran was afforded VA examinations in February 2007, January 2008, April 2009, December 2009, and December 2011.  As the examination reports are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is fully informed, the examinations are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110 (wartime service). 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  


For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes functional gastrointestinal disorders. Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  

Notwithstanding the aforementioned provision relating to presumptive service connection, as a qualifying chronic disability under 38 C.F.R. § 3.317, a Veteran is not precluded from establishing service connection with proof that the claimed disability is directly related to military service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Asthma 

The service treatment records document the Veteran's treatment for respiratory symptoms, including congestion, coughing, and difficulty breathing.  The assessments were bronchitis and upper respiratory infection.  The service treatment records contain no diagnosis of asthma.

After service in February 2007 on VA examination, the Veteran complained of a chronic dry cough.  The diagnosis was chronic bronchitis.

In January 2008 on a VA Gulf War registry examination, X-rays showed abnormal respiratory findings.  




In May 2011, the Veteran testified that his military occupational specialty (MOS) resulted in exposure to hazardous environmental agents, such as engine fuel fumes, and that the respiratory symptoms began in service and progressed in severity after separation from service.   

In December 2011 on VA examination, the diagnosis was asthma.  The VA examiner stated that findings in February 2007 and the Veteran's history in- and post- service respiratory symptomatology were consistent with bronchitis, which now is better classified as asthma."  

The VA examiner expressed the opinion that it was as likely as not that the asthma had its onset in service, given the Veteran's exposure to hazardous environmental agents (e.g., fumes).  The VA examiner explained that exposure to hazardous environmental agents is known to cause reactivity of airways and asthma is a common cause of a persistent cough, as reflected in the service treatment records.  The VA examiner stated that the findings in  February 2007 confirmed an obstructive lung disease pattern, which is classic for asthma. 

Analysis

Although there is no contemporaneous documentation of asthma in service, the Veteran is competent to describe respiratory symptoms and exposure to hazardous environmental agents.  And the Veteran's statements are credible. 

The competent medical opinion of record is the opinion of the VA examiner that it was as likely as not that the asthma had its onset in service, given the Veteran's exposure to hazardous environmental agents.  The VA examiner explained that exposure to hazardous environmental agents is known to cause reactivity of airways and asthma is a common cause of a persistent cough, as reflected in the service treatment records.  The VA examiner stated that the findings in February 2007 confirmed an obstructive lung disease pattern, which is classic for asthma. 



The Board finds that the favorable opinion is persuasive evidence in favor of the claim, because the opinion is supported by well reasoned rationale and applies medical analysis to the history and facts of the case in order to reach the conclusion in the opinion. 

As there is no medical evidence against the claim, the Veteran prevails and service connection for asthma is warranted.  

Gastroesophageal Reflux Disease with Hiatal Hernia

The service department records confirm that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War with the U.S. Navy from about April 1992 to August 1992.  

The service treatment records contain no complaint of any gastrointestinal symptoms including gastroesophageal reflux disease with hiatal hernia.

After service in February 2007 on VA examination, the Veteran denied gastrointestinal systems aside from hepatitis C.  

In January 2008 on VA Gulf War registry examination, there were abnormal esophageal findings.  

In December 2011 on VA examination, the Veteran complained of symptoms of gastroesophageal reflux disease with hiatal hernia beginning in service that progressively increased in severity after service.  

The VA examiner expressed the opinion that it was less likely than not that the gastroesophageal reflux disease with hiatal hernia was related to service because the condition was not diagnosed until 2008, citing both medical and lay evidence in support of the opinion.  



Analysis

Gastroesophageal reflux disease with hiatal hernia is a known clinical diagnosis and not a functional gastrointestinal disorder.  And the disability is not a qualifying undiagnosed illness due to service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(a)(2). 

The record shows that on separation examination in April 1993 the Veteran denied any gastrointestinal symptoms.  On the basis of service treatment records alone, gastroesophageal reflux disease with hiatal hernia was not affirmatively shown to be present in service and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.  

And gastroesophageal reflux disease with hiatal hernia is not a chronic disease listed in 38 C.F.R. § 3.309(a), and the theories of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

The Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  A simple medical condition is one capable of lay observation.  Jandreau, at 1377.  As a lay person, the Veteran is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Veteran is competent to describe symptoms of gastroesophageal reflux disease with hiatal hernia, which is in the realm of his personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).


See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Whether gastroesophageal reflux disease with hiatal hernia is present is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation, as the diagnosis of such falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  38 C.F.R. § 3.3159; Jandreau, at 1377.

Also gastroesophageal reflux disease with hiatal hernia is not the type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of current case law, gastroesophageal reflux disease with hiatal hernia is an internal disease process, and more analogous to rheumatic fever, rather than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  






For this reason, gastroesophageal reflux disease with hiatal hernia is not the type of condition under case law that has been found to be capable of lay observation.  As the Veteran claimed disability is not capable of lay observation under Jandreau or by case law, the disability is not a simple medical condition.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose .  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence).  Therefore, the Veteran's lay statements are not to be considered as competent evidence that the claimed disability was present in service and the lay evidence cannot be considered as evidence favorable to the claim.  

To the extent the Veteran himself associates the claimed disability to service, the association is an inference based on facts and it is an opinion rather than a statement of fact.  As previously explained, gastroesophageal reflux disease with hiatal hernia is not a simple medical condition and any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the claimed disability and any event in service. 

The Veteran's lay opinion is therefore not competent evidence of a causal relationship or nexus between the claimed disability and service.  

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to the claim. 




As the Veteran's lay evidence is not competent evidence on the material issues of fact, pertaining to a diagnosis and a nexus to service, the Board looks to the medical evidence.

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

The only etiological opinion of record is the opinion of the VA examiner in December 2011.  The VA examiner stated that that it was less likely than not that the claimed disability was related to service or had its onset before 2008.  In reaching the opinion the VA examiner considered the Veteran's account of in- and post- service symptomatology. 

The Board finds that the opinion is persuasive evidence against the claim, because the opinion is supported by well reasoned rationale and applies medical analysis to the history and facts of the case in order to reach the conclusion in the opinion.  As there is no medical evidence in favor of the claim, service connection is not warranted.

ORDER

Service connection for asthma is granted.

Service connection for gastroesophageal reflux disease with hiatal hernia is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


